Exhibit 10.42


Building Materials Holding Corporation
2005 Bonus Program
BMC Construction Management


Purpose


The BMC Construction staff bonus plan is to provide a financial incentive for
select BMC Construction management to achieve specific financial
objectives.  The bonus plan is composed of three primary parts: (I) eligibility
for participation, (II) creation of a bonus pool, and (III-IV) payout of the
bonus pool.  Our philosophy is to have an ongoing and consistent bonus program,
however, the directors reserve the right to make any necessary changes each year
to ensure its effectiveness for the shareholders and plan participants.  Each
year the BMHC CAO will work with outside independent consultants and/or the CFO
and insure that total compensation of the participants is reasonable in relation
to performance metrics and that internal equity within BMHC is
maintained.  After review by the CAO the plan will be sent on to the
Compensation Committee.  Each year, the plan must be approved by the
Compensation Committee of the Board of Directors and implemented by the
Chairman, President and Chief Executive Officer of BMHC and the CEO of BMC
Construction.



 
I.
Eligibility for Participation




 
1.
Eligibility for Participation in the Bonus Program



Any employee newly hired or transferred to an eligible position may be placed on
the bonus list, pro rata, with the approval of the CEO of BMC Construction.  A
participant whose employment terminates during the year is no longer eligible
for the plan unless his termination is due to retirement, disability, or
death.  In such cases, a pro rata bonus payment may be made.



 
2.
Participation in the Program



An appropriate form will be used at the beginning of the year to identify the
individuals who will participate in the plan and to indicate what each
participant's share of the pool will be.  The form will be completed at year-end
to determine the final bonus awards.



 
II.
Creation of a Bonus Pool



The bonus pool for BMC Construction management staff is proposed to be one
percent (1.0%) times BMC Construction (BMCC) EBITA earnings, and four percent
(4.0%) times BMCC pre-tax economic profit and zero point three five percent
(0.35%) times BMHC EBITA and one point four percent (1.4%) times BMHC pre-tax
economic profit.  Final percentage numbers for 2005 will be determined upon
receiving the most current forecast prior to 8-1-2005.


The bonus plan creation and payout will be based upon the attached excel sheet
outline for BMC Construction management.  The detail calculations of the pool
amount and awards will be prepared independent of BMC Construction by the BMHC
Controller’s staff and reviewed by the CAO and CFO of BMHC.
 
 

--------------------------------------------------------------------------------

 


The percentage formula may change from year to year to reflect growth of the
company, competitive pay practices and specific pay for performance criteria.



 
III.
Payout of the Bonus Pool




 
1.
The compensation committee of the Board of Directors retains the right to review
any material extraordinary credits or charges to company earnings, including
charges under the impairment of asset review, to determine if they should or
should not be included in determining the appropriate earnings for bonus
computation purposes.  In January, prior to the bonus calculations, any charges
that may be included in this section will be submitted to the committee for such
review.  In addition, the committee reserves the right to determine if an
excessive “windfall” would be created due to factors beyond what would be
appropriate, given the circumstances that exist, and make necessary adjustments
to the pool.




 
2.
A discretionary pool will be made available for distribution by the BMCC CEO to
those key employees who merit such consideration through the achievement of
their objectives, unique accomplishments as well as their overall performance
and that of the company.  This pool will be ten percent (10%) of the total pool.




 
3.
The bonus pool generated in Section III-1 will be paid out in February for those
eligible employees still employed on December 31.  An interim pay out will be
made for non-officers on August 1st of the current year based on 75% of that
earned through the first half of the year.  An employee must still be employed
and eligible as of 6-30-05 in order to receive a mid-year pay out.  Employees
terminating during the balance of the year after 6-30-05 will not be eligible
for any additional payouts except as provided in I-1.  




 
4.
Reallocation of such forfeited payouts to other employees, as noted in paragraph
#3, will not be allowed unless specifically approved by the Chairman and CEO of
BMHC.




 
5.
With the approval of the Chairman, CEO and President of BMHC, special bonus
plans may be established.  Such plans would be for turnaround situations or
other unique situations and established by the first quarter of the year unless
circumstances warrant otherwise.




 
6.
Payments under the program formulas may be subject to adjustment under the
provisions of the wage guidelines and/or laws in effect on the date of
distribution.




 
7.
Discretionary Payout



An additional discretionary pool of $200,000 has been approved for the BMHC
Chairman, President and Chief Executive Officer to award for other special
circumstances.  The discretionary pool may be used throughout BMHC to recognize
outstanding performance at the individual or company level and is approved by
the Board of Directors taking into consideration the following:
 
 

--------------------------------------------------------------------------------

 



 
1.
The degree of financial success achieved by the corporation.




 
2.
The degree to which participants manage their responsibilities and the resulting
effect on profitability, i.e., the management, positive or negative, of
circumstances substantially beyond their control.  This includes major market
fluctuations, strikes, or major changes in economic conditions.




 
IV.
Communication



It is the responsibility of the CEO of BMC Construction to assure that all the
provisions of the bonus plan are communicated to the participants including the
potential dollar payouts and requirements necessary to achieve those payouts.



 
V.
Reporting



Financial results will be calculated during the month of January with the
appropriate payouts made to participants no later than the end of February.



 
VI.
Authorization



The company retains the right to amend, modify, or otherwise make revisions to
this plan annually as deemed necessary by the Board of Directors.



 
 

--------------------------------------------------------------------------------

 
 